By the Court.
According to the authorities, the right which the plaintiff claims, to have the water from his land run by the ancient watercourse over the defendant’s land, is an easement; and the obstruction of that watercourse is a disturbance of an easement on land, of which, by St. 1840, c. 87, § 1, the court of common pleas has no jurisdiction. Cary v. Daniels, 5 Met. 236 ; Crittenton v. Alger, 11 Met. 281; and the action was rightly dismissed*

 This point is now rendered unimportant by St. 1852, c. 51, § 3, which gives the court of common pleas concurrent jurisdiction with this court in this class of cases.